On Petition foe a Reheaeing.
Elliott, J.
It is insisted by the appellees’ counsel that we were in error in holding, as we did, that the appellees having entered into possession as mortgagees were not entitled to recover for permanent improvements made by them. We have given the able and courteous argument of counsel careful consideration, and are strengthened, not shaken, in our former conclusion.
Counsel refer us to 2 Jones Mortgages, section 1128, where it is said: “ When the mortgagee makes .permanent improvements, supposing he has acquired an absolute title by foreclosure, upon a subsequent redemption he is allowed the value of them.” This statement of the law was not controverted by us, for we could not deny it without wandering from the case presented by the record, for here there was no decree of foreclosure. All that the appellees’ ancestor had was a naked mortgage, and under that he entered into possession.
In the case of Mickles v. Dillaye, 17 N. Y. 80, there was a decree of foreclosure, and it was by virtue of the decree that the plaintiff entered, so that the decision there made is *54not at all relevant to the case before us. In that case the general rule was declared as we declared it, the court saying: “ Where the conventional relation of mortgagor and mortgagee is shown and acknowledged between the parties, there is no reason why the latter should be allowed to obstruct the right of redemption by expending money upon improvements.”
Filed May 17, 1890.
The case of Green v. Dixon, 9 Wis. 485, is not in point, for in that case there was a decree of foreclosure, and the mortgaged premises had passed into the hands of an innocent purchaser.
We regret that we can not comply with the appellees’ request and determine the ease upon the special findings by directing a remittitur, but we are unable to do so because the case was tried upon an erroneous theory. If the appellees should show, on a new trial, that the debt secured by the mortgage was paid or released they may fully succeed; but we can not go back to the evidence in the face of the special findings to determine that question.
The appellees who disclaimed, and against whom this appeal has failed, must, of course, recover costs.
Petition overruled.